Title: To James Madison from Christopher S. Thom, 10 June 1807
From: Thom, Christopher S.
To: Madison, James



Sir
Boston June 10th. 1807.

I have not yet experienced much benefit for the complaint in my Eye, and think it advisable to quit the Office.  Previous to leaving Washington I settled the Contingent accounts at the Treasury.  Mr. Pleasonton is acquainted with the business that I was employed on, and will I presume have the goodness to superintend the settlement of the accounts for the payment of awards under the British Treaty which I hope will be found correct.  I beg leave to express my thanks for your indulgence to me.  With the greatest respect, I am, Sir, Your most Obt. Servt.

Christopher S. Thom

